Martin, J.,
delivered the opinion of the court. The plaintiff alleges, the late B. Cenas, being sheriff of the parish of New-Orleans, received three thousand dollars, which the plaintiff is entitled to demand, on an execution placed in his hands, more particularly described in the petition, which lie has never paid to the plaintiff, &c.
The defendants pleaded the general issue, and, that if the said sum or any part thereof has been received by the deceased, the same was duly paid by him, or his executrix.
De Armas for the plaintiff, Christy for the defendants,
There was judgment for the plaintiff, and J ° 1 ,. the defendants appealed,
The record shows, the money claimed by the plaintiff, came to Cenas’ hands; but that his widow and executrix was directed to pay it over by the court, by an or parte order, of which the plaintiff does not appear to have had any notice, The judge a quo appears to us to have acted correctly, in giving judgment in his favor,
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs,